                        Case 4:20-cv-03166-HSG Document 28 Filed 10/09/20 Page 1 of 5


         1     Brendan P. Cullen (SBN 194057)
               (cullenb@sullcrom.com)
         2     Sverker K. Hogberg (SBN 244640)
               (hogbergs@sullcrom.com)
         3     SULLIVAN & CROMWELL LLP
               1870 Embarcadero Road
         4     Palo Alto, California 94303
               Telephone:     (650) 461-5600
         5     Facsimile:     (650) 461-5700

         6     David Carlyle Powell
               (dpowell@mcguirewoods.com)
         7     Carolee Anne Hoover
               (choover@mcguirewoods.com)
         8     Jamie Danielle Wells
               (jwells@mcguirewoods.com)
         9     MCGUIREWOODS LLP
               Two Embarcadero Center, Suite 1300
       10      San Francisco, CA 94111
               Telephone:    (415) 844-9944
       11      Facsimile:    (415) 844-9922

       12      Counsel for Defendants Wells Fargo & Company
               and Wells Fargo Bank, N.A.
       13
               [Additional counsel listed on signature page]
       14

       15                                      UNITED STATES DISTRICT COURT
       16                                   NORTHERN DISTRICT OF CALIFORNIA
       17                                               OAKLAND DIVISION
       18
               SETO MARSELIAN, d/b/a BISTRO PAZZO,                   Case No. 4:20-cv-03166-HSG
       19      individually and on behalf of all others similarly
               situated,                                             STIPULATED REQUEST AND
       20                                             Plaintiff,     ORDER TO CONTINUE INITIAL
                                                                     CASE MANAGEMENT
       21                        v.                                  CONFERENCE
       22
               WELLS FARGO & COMPANY, WELLS                          The Hon. Haywood S. Gilliam, Jr.
       23      FARGO BANK, N.A., and DOES 1-10,
               inclusive,
       24
                                                  Defendants.
       25

       26

       27

       28


                                                      STIPULATED REQUEST TO CONTINUE INITIAL CASE MANAGEMENT CONFERENCE
 SULLIVAN &
CROMWELL LLP                                                                                    CASE NO.4:20-CV-03166-HSG
                        Case 4:20-cv-03166-HSG Document 28 Filed 10/09/20 Page 2 of 5


         1                    WHEREAS, on May 8, 2020, Seto Marselian d/b/a Bistro Pazzo (“Plaintiff”) filed the

         2     instant action (the “Action”) against Wells Fargo & Company and Wells Fargo Bank, N.A. (together,

         3     Defendants);

         4                    WHEREAS, the deadline for Defendants to respond to Plaintiff’s Complaint was

         5     extended by the parties’ stipulation to September 18, 2020;

         6                    WHEREAS, at the parties’ request, the Court continued the Initial Case Management

         7     Conference from August 18, 2020 to October 27, 2020 in light of a pending Motion for Transfer of

         8     Actions to the Southern District of Texas Pursuant to 28 U.S.C. § 1407 for Coordinated or Consolidated

         9     Pretrial Proceeding, which sought to transfer this Action and several other cases to the Southern District

       10      of Texas for coordinated or consolidated proceedings in a multidistrict litigation entitled In re Wells

       11      Fargo Paycheck Protection Plan Litigation, MDL No. 2954;

       12                     WHEREAS, the Judicial Panel on Multidistrict Litigation denied the Motion for Transfer

       13      on August 5, 2020;

       14                     WHEREAS, on September 1, 2020, the Court found that this and another action pending

       15      in this District, 2 Andy Enterprise Corporation v. Wells Fargo & Company, No. 4:20-cv-05212-HSG,

       16      are related, and the latter action was accordingly reassigned to the Honorable Haywood S. Gilliam, Jr.;

       17                     WHEREAS, on September 18, 2020, Defendants filed a Motion to Compel Arbitration

       18      and Dismiss the Complaint, which seeks to compel Plaintiff to arbitration (the “Motion to Compel

       19      Arbitration”) and, alternatively, to dismiss the Complaint under Federal Rules of Civil Procedure

       20      12(b)(1) and 12(b)(6);

       21                     WHEREAS, a hearing on Defendants’ Motion to Compel Arbitration and Dismiss the

       22      Complaint is scheduled for December 10, 2020;

       23                     WHEREAS, the Initial Case Management Conference in the Action is currently set for

       24      October 27, 2020 at 2:00 p.m.;

       25                     WHEREAS, under Fed. R. Civ. P. 6(b)(1)(A) and Civil Local Rule 6-1(b), Plaintiff and

       26      Defendants request that, subject to the Court’s availability, the Court continue the October 27, 2020

       27      Initial Case Management Conference to 30 days after the Court issues a decision on Defendants’ Motion

       28      to Compel Arbitration. As set forth in the accompanying Declaration of Brendan P. Cullen, good cause


                                                      STIPULATED REQUEST TO CONTINUE INITIAL CASE MANAGEMENT CONFERENCE
 SULLIVAN &
CROMWELL LLP                                                                                    CASE NO.4:20-CV-03166-HSG
                        Case 4:20-cv-03166-HSG Document 28 Filed 10/09/20 Page 3 of 5


         1     exists for the Court to continue the Initial Case Management Conference. Given that the Court has been

         2     asked to decide whether to order Plaintiff’s claims to arbitration, continuing the Initial Case

         3     Management Conference will avoid the potentially unnecessary expenditure of the parties’ and the

         4     Court’s resources in connection with the conference;

         5                    WHEREAS, the parties in the related 2 Andy action also have agreed to submit a

         6     stipulated request to continue the Initial Case Management Conference in that case, which is likewise

         7     currently scheduled for October 27, 2020, until 30 days after Defendants’ anticipated Motion to Compel

         8     Arbitration in that case has been decided.

         9                    NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

       10      the undersigned parties, through their undersigned counsel, that:

       11                     Plaintiff and Defendants request that the Court continue the Initial Case Management

       12      Conference, along with all related deadlines, to 30 days after the Court issues a decision on Defendants’

       13      Motion to Compel Arbitration.

       14

       15      DATED: October 8, 2020                       /s/ Brendan P. Cullen
                                                            Brendan P. Cullen (SBN 194057)
       16                                                   (cullenb@sullcrom.com)
                                                            Sverker K. Hogberg (SBN 244640)
       17                                                   (hogbergs@sullcrom.com)
                                                            SULLIVAN & CROMWELL LLP
       18                                                   1870 Embarcadero Road
                                                            Palo Alto, California 94303-3308
       19                                                   Telephone: (650) 461-5600
                                                            Facsimile:    (650) 461-5700
       20
                                                            David Carlyle Powell
       21                                                   (dpowell@mcguirewoods.com)
                                                            Carolee Anne Hoover
       22                                                   (choover@mcguirewoods.com)
                                                            Jamie Danielle Wells
       23                                                   (jwells@mcguirewoods.com)
                                                            MCGUIREWOODS LLP
       24                                                   Two Embarcadero Center, Suite 1300
                                                            San Francisco, CA 94111
       25                                                   Telephone: (415) 844-9944
                                                            Facsimile:   (415) 844-9922
       26
                                                            Counsel for Defendants Wells Fargo & Company
       27                                                   and Wells Fargo Bank, N.A.
       28

                                                                -2-
                                                      STIPULATED REQUEST TO CONTINUE INITIAL CASE MANAGEMENT CONFERENCE
 SULLIVAN &
CROMWELL LLP                                                                                    CASE NO.4:20-CV-03166-HSG
                      Case 4:20-cv-03166-HSG Document 28 Filed 10/09/20 Page 4 of 5


         1

         2     DATED: October 8, 2020            /s/ Albert Y. Chang
                                                 Francis A. Bottini, Jr. (SBN 175783)
         3                                       fbottini@bottinilaw.com
                                                 Albert Y. Chang (SBN 296065)
         4                                       achang@bottinilaw.com
                                                 Yury A. Kolesnikov (SBN 271173)
         5                                       ykolesnikov@bottinilaw.com
                                                 BOTTINI & BOTTINI, INC.
         6                                       7817 Ivanhoe Avenue, Suite 102
                                                 La Jolla, California 92037
         7                                       Telephone: (858) 914-2001
                                                 Facsimile:     (858) 914-2002
         8
                                                 Counsel for Plaintiff
         9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28

                                                    -3-
                                            STIPULATED REQUEST TO CONTINUE INITIAL CASE MANAGEMENT CONFERENCE
 SULLIVAN &
CROMWELL LLP                                                                          CASE NO.4:20-CV-03166-HSG
                        Case 4:20-cv-03166-HSG Document 28 Filed 10/09/20 Page 5 of 5


         1                                                       ORDER
         2     PURSUANT TO STIPULATION, IT IS SO ORDERED.

         3

         4     Dated:   10/9/2020
                                                      THE HONORABLE HAYWOOD S. GILLIAM, JR.
         5                                            UNITED STATES DISTRICT JUDGE
         6

         7

         8

         9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28

                                                      -4-
                                              STIPULATED REQUEST TO CONTINUE INITIAL CASE MANAGEMENT CONFERENCE
 SULLIVAN &
CROMWELL LLP                                                                            CASE NO.4:20-CV-03166-HSG
